UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6810



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

FRANK ARNOLD NESBITT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Alexandria, T. S. Ellis, III,
District Judge. (CR-89-371-A, CA-95-656-A)


Submitted:   January 23, 1997             Decided:   January 31, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Frank Arnold Nesbitt, Appellant Pro Se. Justin W. Williams, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying his

motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214 and denying his "Motion to Consider." We have

reviewed the record and the district court's opinions and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Nesbitt, Nos. CR-89-371-A, CA-95-
656-A (Oct. 30, 1995; Mar. 12, 1996). We deny Appellant's "Motions

to Consider" as moot and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2